         Case 1:20-cv-02244-TWP-DLP Document 2 Filed 08/27/20 Page 1 of 1 PageID #: 10



                                    UNITED STATES DISTRICT COURT
SOUTHERN                                                   DISTRICT OF             INDIANA

                                                                                                APPEARANCE
MARK MCCLESKEY, TRUSTEE AND INDIANA                                      )
STATE COUNCIL OF PLASTERERS AND CEMENT                                   )
MASONS HEALTH AND WELFARE AND PENSION                                    )
FUNDS,                                                                   )
                                                                         )
                                    Plaintiff,                           )     No. 1:20-cv-2244-TWP-DLP
          v.                                                             )
                                                                         )
KOKOSING CONSTRUCTION COMPANY, INC., an Ohio                             )
foreign for-profit corporation,                                          )
                                                                         )
                                    Defendant.                           )

       To the Clerk of this court all parties of record:

                I, the below signed, state that pursuant to S.D. Ind. L.R. 83.5(g), I have read and will abide by
the Local Rules of the U.S. District Court for the Southern District of Indiana, including Appendix B: Standards
for Professional Conduct Within the Seventh Federal Judicial Circuit. I declare under penalty of perjury that the
foregoing is true and correct.

               Enter my appearance as counsel in this case for Plaintiff.




               I certify that I am admitted to practice in this court.


August 27, 2020                                               s/ Donald D. Schwartz
Date                                                          Signature

                                                              Donald D. Schwartz                         03124459
                                                              Print Name                                 Bar Number

                                                              Arnold and Kadjan, LLP, 35 E. Wacker Dr., Suite 600
                                                              Address

                                                              Chicago, Illinois 60601
                                                              City                      State        Zip Code

                                                              312-236-0415                           312-341-0438
                                                              Phone Number                                Fax Number
